DETAILED ACTION
Applicant’s amendment and remarks received 23 June 2022 have been fully considered.  Claims 1-2,4-5,7-8,10,12-13,15 and 21-28 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 23 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,852,570 has been reviewed and is NOT accepted.
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10).  For cases filed on/after 16 September 2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (3/7 CFR 1./6(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the terminal disclaimer, along with another copy of the terminal disclaimer, unless they file a terminal disclaimer that is signed by the applicant.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical modulator comprising a first optical waveguide comprising a P-N junction, the P-N junction configured to receive an optical signal, a first contact and a second contact configured to receive an electrical signal, the electrical signal providing a voltage potential difference across the first contact and the second contact and reverse biasing the P-N junction to change at least one of a refractive index and a phase of the first optical waveguide to modulate the optical signal and a first plurality of layers extending laterally from the first contact to the P-N junction and longitudinally along the first optical waveguide, the first plurality of layers comprising a first layer and a second layer, and the first layer having a lower level of p-type (claim 1) or n-type (claim 28) doping than the second layer and arranged relative to the first optical waveguide to experience a higher level of optical intensity from the first optical waveguide than experienced by the second layer when light is propagating through the optical waveguide in addition to the accompanying features of the independent claims.  
A close prior art of record is previously discussed U.S. Patent Application Publication 2020/0159048 to Andy et al.  Andy teaches a modulator as discussed in the previous Office action but fails to expressly teach an electrical signal received by the first and second contacts to prvide a potential difference and a reverse biasing.  Andy further fails to expressly teach a multi-layer extending laterally from the first contact, where the first layer has a lower doping level.
Therefore, claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 15 and 21-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874